DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatara (EP 3222204) hereto after referred to as D1.

With regard to claim 1, D1 teaches a method for testing the eyes of a test person with the aid of a vision testing system, in at least (figs. 1, 2, [0006], and [0008]) comprising a first measuring device ([0006]), a second topographic measuring device ([0008]; OCT), a third refractive measuring device ([0008]; objective refractometry) and a processing means (9), a central axial length (L.sub.Z) and a peripheral axial length (L.sub.P) of an eye of the test person being measured with the aid of said first measuring device ([0010]), a curvature of the cornea of the eye being measured with the aid of said second measuring device ([0081]), a refractive property of the eye being measured with the aid of said third measuring device, measurement data of the measurements of the first, second and third measuring device being processed with the aid of said processing means, said processing means outputting the measurement data ([0045]).

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], and [0008]); wherein during the measurement of the central axial length (L.sub.Z), the visual axis of the eye is aligned with an optical measurement axis of the first measuring device ([0020]), the visual axis of the eye being inclined by an angle α>0° in relation to the optical measurement axis of the first measuring device during the measurement of the peripheral axial length (L.sub.P).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], and [0008]); wherein the curvature of the cornea of the eye and the refractive property of the eye are measured while the visual axis of the eye is aligned with the optical measurement axis of the first measuring device and/or while the visual axis of the eye is inclined by the angle α>0° in relation to the optical measurement axis of the first measuring device ([0020]).

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], and [0008]); wherein the curvature of the cornea of the eye and the refractive property of the eye are measured while the visual axis of the eye is aligned with the optical measurement axis of the first measuring device and/or while the visual axis of the eye is inclined by the angle α>0° in relation to the optical measurement axis of the first measuring device ([0020]).

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein_the peripheral axial length (L.sub.P) is measured for different inclines of the visual axis of the eye in relation to the optical measurement axis of the first measuring device, the angle α being changed in 5° increments.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein a peripheral fixation mark that can be focused on by the eye is displayed by means of a fixation means of the vision testing system, the eye focusing on the fixation mark and the eye being fixated in relation to the vision testing system.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein a central fixation mark that can be focused on by the eye at infinity is displayed by means of a fixation means of the vision testing system, the eye focusing on the fixation mark and the eye being fixated in relation to the vision testing system.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein different accommodation states of the eye of the test person are produced by means of a fixation means of the vision testing.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein a measurement of the eye is carried out using the first, second and third measuring device at the same time ([0050]).

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein by means of the processing means, a comparison of the central axial length (L.sub.Z) to the peripheral axial length (L.sub.P) is carried out and a result of said comparison is output together with the measurement data.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein by means of the processing means, a comparison of the central measurement data to the peripheral axial length (L.sub.P) is carried out and a result of said comparison is output together with the measurement data.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein a degree of refraction is determined by means of the processing means through the comparison.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein a refraction index and/or a refraction index gradient of the lens of the eye of the test person is/are determined from the measurement data by means of the processing means ([0016]).

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein the processing means presents a database with normal data, a comparison of the measurement data to the normal data being carried out and a result of said comparison being output by means of said processing means ([0016]).

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein measurement data of eyes of a normal population, with a central axial length (L.sub.Z) and/or a peripheral axial length (L.sub.P) of an eye, a curvature of the cornea of the eye and a refractive property of the eye, are used as normal data ([0016]).

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein the processing means in each instance compares the measured central axial length (L.sub.Z) and/or the peripheral axial length (L.sub.P), the curvature and the refractive property of the eye to the normal data of the central axial length (L.sub.Z) and/or of the peripheral axial length (L.sub.P), of the curvature and of the refractive property of an eye, said processing means selecting the normal data for the comparison according to a consistency of the central axial length (L.sub.Z) and/or peripheral axial length (L.sub.P), the curvature or the refractive property with the measurement data of the measurement.

With regard to claim 17, D1 teaches a vision testing system for testing the eyes of a test person, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); comprising a first measuring device ([0006]), a second topographic measuring device ([0008]), a third refractive measuring device ([0008]) and a processing means (9), a central axial length (L.sub.Z) and a peripheral axial length (L.sub.P) of an eye of the test person being measured with the aid of said first measuring device ([0010]), a curvature of the cornea of the eye being measured with the aid of said second measuring device ([0081]), a refractive property of the eye being measured with the aid of said third measuring device, said processing means being configured to process measurement data of the measurements of the first ([0023-26]), second and third measuring device, said vision testing system presenting a fixation means, the eye being able to be fixated in relation to the vision testing system by means of the fixation means either for measuring the central axial length (L.sub.Z) or the peripheral axial length (L.sub.P).

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein the first, second and third measuring device are integrated in one piece of equipment.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein the fixation means comprises a central fixation mark that is configured to be displayed at infinity for the eye and is configured to be focused on by the eye, said central fixation mark being disposed in such a manner that a visual axis of the eye is aligned with an optical measurement axis of the first measuring device when the central fixation mark is being focused on by the eye.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein_the fixation means comprises a peripheral fixation mark that is configured to be displayed for the eye and is configured to be focused on by the eye, said peripheral fixation mark being disposed in such a manner that a visual axis of the eye is inclined by an angle α>0° in relation to an optical measurement axis of the first measuring device when the peripheral fixation mark is being focused on by the eye.

With regard to claim 21, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 20, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein the peripheral fixation mark is realised by at least one light emitting diode that is disposed, in relation to the optical measurement axis, eccentrically on a housing side of the vision testing system facing the eye.

With regard to claim 22, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 20, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein the fixation means comprises an optical deflexion element which is configured to be pivoted into an optical path of the central fixation mark and using which the optical path of the central fixation mark can be deflected in such a manner that the central fixation mark can be displayed as a peripheral fixation mark, in relation to the optical measurement axis, eccentrically on a housing side of the vision testing system facing the eye.

With regard to claim 23, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 20, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); the first measuring device, the second measuring device and the third measuring device-present a common measurement axis that can be harmonized with the optical axis of the eye.

With regard to claim 24, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein the first measuring device is an ultrasonic measuring device or an interferometric measuring device.

With regard to claim 25, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein the first measuring device is an interferometer for optical coherence interferometry (OCT).

With regard to claim 26, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein the first measuring device is a partial coherence interferometer, said interferometer being designed to have a coherent light source, two measuring arms and a detector means for simultaneously capturing the front face and the retina of the eye.

With regard to claim 27, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein the second measuring device is a keratometer and/or a Scheimpflug system.

With regard to claim 28, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches, a method/device, in at least (figs. 1, 2, [0006], [0008], [0020] and [0023-0026]); wherein the third measuring device is an autorefractometer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872